Dismissed and Opinion Filed July 2, 2014.




                                              Court of Appeals
                                                               S     In The


                                       Fifth District of Texas at Dallas
                                                          No. 05-14-00826-CR
                                                          No. 05-14-00827-CR
                                                          No. 05-14-00828-CR
                                                          No. 05-14-00829-CR

                                              TROY LEE PERKINS, Appellant
                                                          V.
                                              THE STATE OF TEXAS, Appellee

                          On Appeal from the 282nd Judicial District Court
                                        Dallas County, Texas
             Trial Court Cause Nos. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S

                                             MEMORANDUM OPINION
                                            Before Justices Lang, Myers, and Brown
                                                    Opinion by Justice Lang
             Troy Lee Perkins pleaded guilty to four aggravated robbery offenses. Pursuant to plea

agreements, he was sentenced to twelve years’ imprisonment in each case.                                                      Sentence was

imposed in open court on January 7, 2008, and appellant did not appeal at that time. The Court

now has before it appellant’s June 25, 2014 “original appeal to trial court’s jurisdiction pursuant

to Texas Constitution article 5, § 6; VACCP art. 4.03.” This is the fifth out-of-time notice of

appeal appellant has filed regarding his convictions. 1 In this notice of appeal, appellant contends


1
    This Court has previously dismissed for want of jurisdiction appeals involving these same trial court numbers. See Perkins v. State, Nos. 05-
14-00460––00463-CR (Tex. App.––Dallas Apr. 17, 2014, no pet.); Perkins v. State, Nos. 05-14-00091–00094-CR (Tex. App.–Dallas Feb. 3,
2014, pet. ref’d); Perkins v. State, Nos. 05-13-01119–01122-CR (Tex. App.–Dallas Sept. 11, 2013, pet. ref’d); Perkins v. State, No. 05-12-
01511-CR (Tex. App.–Dallas Dec. 13, 2012, no pet.); Perkins v. State, Nos. 05-12-01512–01514-CR (Tex. App.–Dallas Nov. 28, 2012, no
pet.).
the trial court’s judgments of conviction are void because the trial court “lost jurisdiction” over

appellant “when she was instructed that [he] was a MHMR patient.”

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. To invoke the Court’s jurisdiction, an appellant must file his notice of appeal within the

time period provided by the rules of appellate procedure. See id.; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

       Appellant’s June 25, 2014 notice of appeal is untimely as to the January 7, 2008

convictions. See TEX. R. APP. P. 26.2(a)(1); Slaton, 981 S.W.2d at 210. This Court has no

authority to grant appellant out-of-time appeals, nor do we have jurisdiction to entertain a

collateral attack on his final felony convictions. See TEX. CODE CRIM. P. ANN. arts. 1105, 11.07

(West 2005). See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995) (orig. proceeding).

       We dismiss the appeals for want of jurisdiction.




                                                       /Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
140826F.U05




                                                 –2–
                                        S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                           On Appeal from the 282nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00826-CR         V.                         Trial Court Cause No. F07-00645-S.
                                                      Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                          Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of July, 2014.




                                                –3–
                                        S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                           On Appeal from the 282nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00827-CR         V.                         Trial Court Cause No. F07-71769-S.
                                                      Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                          Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of July, 2014.




                                                –4–
                                        S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                           On Appeal from the 282nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00828-CR         V.                         Trial Court Cause No. F07-71970-S.
                                                      Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                          Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of July, 2014.




                                                –5–
                                        S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                           On Appeal from the 282nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00829-CR         V.                         Trial Court Cause No. F07-71990-S.
                                                      Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                          Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of July, 2014.




                                                –6–